DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 and 20 in the reply filed on 02/09/2022 is acknowledged.  The traversal is on the ground(s) that there is not an undue burden on the examiner. This is not found persuasive because the inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using the product such as using zones, cup, and ball as markers in a race.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The subject matter of a claim must be directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. If it is not, the claim is not eligible for patent protection. The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and natural phenomena (i.e., the judicial exceptions) (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013))). There are two criteria for determining subject matter eligibility under 35 U.S.C. 101 and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. The recitation in claim 1 of “each golf area of the plurality of golf areas is configured for a golfer to: chip a golf ball from the chipping zone toward the putting zone; and putt the golf ball in the putting zone toward the cup; wherein: a first play comprises: a second play between the chipping zone and the putting zone, wherein the second play comprises the chip; and a third play within the putting zone toward the cup, wherein the third play comprises the putt; the first play comprises the golfer striking the golf ball with a goal of disposing the golf ball within the cup; the second play consists essentially of utilizing: one or more wedges; one or more short irons; or one or more wedges and one or more short irons; the third play consists essentially of utilizing a putter; and the plurality of golf areas comprises a short-game golf course,” the recitation in claim 2 of “the first play utilizes only: one or more wedges and one or more putters; one or more short irons and one or more putters; one or more short irons, one or more wedges, and one or more putters; a short iron, a wedge, and the putter; a pitching wedge and one or more putters; a sand wedge and one or more putters; one or more short irons, a pitching wedge, and the putter; one or more short irons, a sand wedge, and the putter; a pitching wedge, a sand wedge, and the putter; or a wedge and the putter” the recitation in claim 8 of “repeated performance of the first play for each of the plurality of golf areas is employed for at least one of: league play; speed golf; a team-building exercise; or a short-game golf class,” the recitation in claim 9 of “the first play does not include tee shots for any of the plurality of golf areas, or fairway shots for any of the plurality of golf areas, and does not utilize a driver for any of the plurality of golf areas, a fairway club for any of the plurality of golf areas, or a long iron club for any of the plurality of golf areas” and the recitation in claim 20 of “each of the plurality of golf areas is configured for a golfer to: chip a golf ball from the chipping zone toward the putting zone; and thereafter putt the golf ball within the putting zone toward the cup; first play comprises the golfer striking the golf ball with a goal of disposing the golf ball within the cup; the first play consists essentially of a second play and a third play; the second play consists essentially of striking the golf ball from the chipping zone toward the putting zone, the second play utilizing only: one or more wedges; one or more short irons; one or more short irons and one or more wedges; a short iron and a wedge; a pitching wedge; a sand wedge; one or more short irons and a pitching wedge; one or more short irons and a sand wedge; or a pitching wedge and a sand wedge; the third play consists essentially of striking the golf ball within the putting zone toward the cup, the third play utilizing one or more putters; and each golf area of the plurality of golf areas is a par 2” are directed to rules governing a game/activity. Methods of managing a game/activity are abstract ideas (See: Planet Bingo, LLC v. VKGS LLC, 576 Fed. Appx. 1005 (Fed. Cir. 2014)) and a set of rules for a game are drawn to abstract ideas (See: In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016)). The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Based on the subject matter eligibility test for products and processes, claims 1-9 and 20 are not eligible for patent protection because: 
(Step 1) claims 1-9 and 20 are directed to a process, machine, manufacture or composition of matter. 
(Step 2A) claims 1-9 and 20 are directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception) based on recited limitations of claims 1-2, 8-9, and 20. The recited limitations fall within the subject matter grouping of abstract ideas and are directed to methods of organizing human activity (following instructions/rules governing an activity/game). If a claim recites a judicial exception (an abstract idea), the claim is evaluated as to whether the judicial exception is integrated into a practical application. Integration into a practical application is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: a plurality of golf areas, wherein each golf area of the plurality of golf areas consists essential of a chipping zone, a putting zone; and a cup disposed within the putting zone, and golf clubs used in the golf game. The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. 
(Step 2B) claims 1-9 and 20 do not recite provide an inventive concept because the additional elements (a plurality of golf areas, wherein each golf area of the plurality of golf areas consists essential of a chipping zone, a putting zone; and a cup disposed within the putting zone, and golf clubs used in the golf game) do not amount to significantly more than the judicial exception (See: Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012)). The examiner takes official notice that the additional elements (a plurality of golf areas, wherein each golf area of the plurality of golf areas consists essential of a chipping zone, a putting zone; and a cup disposed within the putting zone, and golf clubs used in the golf game) are well-understood, routine, and conventional and are widely prevalent and in common use in the relevant field (See for example: Drury (20030160387), Weber (5419561), Frazier (20030032492), Ricigliano (5203566), Dumas (6036606)), comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a).
Therefore, claims 1-9 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 7 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara (20070149300) in view of Park (20190224546).

 	Regarding claim 1, McNamara (Figures 1-4) teaches a method comprising: providing a plurality of golf areas, wherein each golf area of the plurality of golf areas consists essential of: a chipping zone (107) (Para. 0022); a putting zone (102) (Para. 0020); and a cup (106) (Para. 0021) disposed within the putting zone, wherein each golf area of the plurality of golf areas is configured for a golfer to: chip a golf ball from the chipping zone toward the putting zone (Para. 0021); and putt the golf ball in the putting zone toward the cup (Para. 0021-0022); wherein: a first play comprises: a second play between the chipping zone and the putting zone, wherein the second play comprises the chip (Para. 0022); and a third play within the putting zone toward the cup, wherein the third play comprises the putt (Para. 0022); the first play comprises the golfer striking the golf ball with a goal of disposing the golf ball within the cup (Para. 0022-0023); the second play consists essentially of utilizing: one or more golf clubs; the third play consists essentially of utilizing a golf club; and the plurality of golf areas comprises a short-game golf course (Para. 0013, 0023).  
 	McNamara does not teach the second play consists essentially of utilizing: one or more wedges; one or more short irons; or one or more wedges and one or more short irons; the third play consists essentially of utilizing a putter.
 	Park (Figures 1-7) teaches the second play consists essentially of utilizing: one or more wedges (Para. 0020); one or more short irons; or one or more wedges and one or more short irons; the third play consists essentially of utilizing a putter (Para. 0020).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide McNamara with the second play consists essentially of utilizing one or more wedges and the third play consists essentially of utilizing a putter as taught by Park as a means of assigning different types of golf clubs to a player to be used during a round of golf so that a player may select a golf club based on the player’s distance from a green/golf hole (Park: Para. 0020). It is noted that the clubs being used are merely being selected based on how far away a player is from a green. A putter is naturally used to hit a put on a green and a wedge or short iron is naturally used to chip a ball based upon the distance from the green. Using these different clubs based on different distances from a green/golf hole is entirely obvious as taught by the secondary reference.


	Regarding claim 2, the modified McNamara (Figures 1-4) teaches a first play comprises: a second play between the chipping zone and the putting zone, wherein the second play comprises the chip (Para. 0022).
 	The modified McNamara does not teach the first play utilizes only: one or more wedges and one or more putters; one or more short irons and one or more putters; one or more short irons, one or more wedges, and one or more putters; a short iron, a wedge, and the putter; a pitching wedge and one or more putters; a sand wedge and one or more putters; one or more short irons, a pitching wedge, and the putter; one or more short irons, a sand wedge, and the putter; a pitching wedge, a sand wedge, and the putter; or a wedge and the putter.  
	Park (Figures 1-7) teaches the first play utilizes only: one or more wedges and one or more putters; one or more short irons and one or more putters; one or more short irons, one or more wedges, and one or more putters; a short iron, a wedge, and the putter; a pitching wedge and one or more putters; a sand wedge and one or more putters; one or more short irons, a pitching wedge, and the putter; one or more short irons, a sand wedge, and the putter; a pitching wedge, a sand wedge, and the putter; or a wedge and the putter (Para. 0020).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified McNamara with the first play utilizes only one or more wedges and one or more putters as taught by Park as a means of assigning two golf clubs to a player to use during golf play so that a player may select a golf club based on the player’s distance from a green/golf hole (Park: Para. 0020). It is noted that the clubs being used are merely being selected based on how far away a player is from a green. A putter is naturally used to hit a put on a green and a wedge or short iron is naturally used to chip a ball based upon the distance from the green. Using these different clubs based on different distances from a green/golf hole is entirely obvious as taught by the secondary reference.


	Regarding claim 3, the modified McNamara (Figures 1-4) teaches at least one of: the chipping zone comprises one or more chipping locations (107) (Para. 0022); or the chipping zone is at a first vertical elevation, and the putting zone is at a second vertical elevation different than the first vertical elevation.  


	Regarding claim 4, the modified McNamara (Figures 1-4) teaches the short-game golf course includes a plurality of cups (106) (Para. 0021); and the plurality of cups includes at least one of between: 17/104,887 1 Erickson I M KENTOO1OUS02UT2/82 cups and 9 cups; or 10 cups and 18 cups (Para. 0079-0080) (See fig. 4).  


	Regarding claim 5, the modified McNamara (Figures 1-4) teaches the plurality of golf areas are disposed indoors (Para. 0028). 

 
	Regarding claim 6, the modified McNamara (Figures 1-4) teaches each of the plurality of golf areas comprises a simulated outdoor environment; and the simulated outdoor environment comprises at least one of simulated lighting, simulated sound, simulated video, simulated visual content, simulated smells, flora, simulated flora, simulated fauna, turf, simulated turf (Para. 0022-0023), sand, water features, or simulated water features. 


	Regarding claim 8, the modified McNamara (Figures 1-4) teaches repeated performance of the first play for each of the plurality of golf areas is employed for at least one of: league play; speed golf; a team-building exercise; or a short-game golf class (Para. 0080).  

 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Park, further in view of Overcash (20150273299) and Libit (6409607).

	Regarding claim 7, the modified McNamara (Figures 1-4) teaches a method comprising: providing a plurality of golf areas, wherein each golf area of the plurality of golf areas consists essential of: a chipping zone (107) (Para. 0022); a putting zone (102) (Para. 0020); and a cup (106) (Para. 0021) disposed within the putting zone.
 	The modified McNamara does not teach each of the plurality of golf areas is a par 2; and each distance between the chipping zone and the putting zone for each of the plurality of golf areas is between about 10 yards and about 30 yards.  
 	Overcash (Figures 1-3) teaches each of the plurality of golf areas is a par 2 (Para. 0049-0050).
 	Libit (Figures 1-15) teaches each distance between the chipping zone and the putting zone for each of the plurality of golf areas is between about 10 yards and about 30 yards (Col. 3, Lines 40-55).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified McNamara with each of the plurality of golf areas is a par 2 as taught by Overcash as a means of using known work in one field of endeavor (golf course layouts and rules for playing a golf game) prompting variations of it (each of the plurality of golf areas is a par 2) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Overcash: Para. 0049-0050), and to provide the modified McNamara with each distance between the chipping zone and the putting zone for each of the plurality of golf areas is between about 10 yards and about 30 yards as taught by Libit as a means of providing a golf game with areas that are spaced by up to 40 feet (Libit: Col. 3, Lines 50-55).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Park, further in view of Dugdale (20130045821).

	Regarding claim 9, the modified McNamara (Figures 1-4) teaches a method comprising: providing a plurality of golf areas, wherein each golf area of the plurality of golf areas consists essential of: a chipping zone (107) (Para. 0022); a putting zone (102) (Para. 0020); and a cup (106) (Para. 0021) disposed within the putting zone.
 	The modified McNamara does not teach the first play does not include tee shots for any of the plurality of golf areas, or fairway shots for any of the plurality of golf areas, and does not utilize a driver for any of the plurality of golf areas, a fairway club for any of the plurality of golf areas, or a long iron club for any of the plurality of golf areas.  
 	Dugdale (Figures 1-16) teaches the first play does not include tee shots for any of the plurality of golf areas, or fairway shots for any of the plurality of golf areas, and does not utilize a driver for any of the plurality of golf areas, a fairway club for any of the plurality of golf areas, or a long iron club for any of the plurality of golf areas (Para. 0004, 0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified McNamara with the first play does not include tee shots for any of the plurality of golf areas as taught by Dugdale as a means of using a mallet member for chipping during a golf game (Dugdale: Para. 0004, 0054).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Park, Travers (3434721), Libit, and Overcash.

	Regarding claim 20, McNamara (Figures 1-4) teaches a method consisting essentially of: providing a plurality of golf areas, wherein each of the plurality of golf areas consists essentially of a chipping zone (107) (Para. 0022), a putting zone (102) (Para. 0020), and a cup (106) (Para. 0021) disposed in the putting zone; wherein: each of the plurality of golf areas is configured for a golfer to: chip a golf ball from the chipping zone toward the putting zone (Para. 0021); and thereafter putt the golf ball within the putting zone toward the cup (Para. 0021-0022); first play comprises the golfer striking the golf ball with a goal of disposing the golf ball within the cup (Para. 0022); the first play consists essentially of a second play and a third play; the second play consists essentially of striking the golf ball from the chipping zone toward the putting zone (Para. 0022-0023); the third play consists essentially of striking the golf ball within the putting zone toward the cup (Para. 0022-0023); the plurality of golf areas comprises a short-game golf course (Para. 0013, 0023); the short-game golf course is disposed indoors (Para. 0028) and comprises a plurality of cups; the chipping zone comprises one or more chipping locations (107) (Para. 0022); each of the plurality of golf areas comprises a simulated outdoor environment; the simulated outdoor environment comprises at least one of simulated lighting, simulated sound, simulated video, simulated visual content, simulated smells, flora, simulated flora, simulated fauna, turf, simulated turf (Para. 0022-0023), sand, water features, or simulated water features. 
 	McNamara does not teach the second play utilizing only: one or more wedges; one or more short irons; one or more short irons and one or more wedges; a short iron and a wedge; a pitching wedge; a sand wedge; one or more short irons and a pitching wedge; one or more short irons and a sand wedge; or a pitching wedge and a sand wedge, the third play utilizing one or more putters, the chipping zone is at a first vertical elevation; the putting zone is at a second vertical elevation different than the first vertical elevation, each distance between the chipping zone and the putting zone for each golf area of the plurality of golf areas is between about 10 yards and about 30 yards; and each golf area of the plurality of golf areas is a par 2.
	Park (Figures 1-7) teaches the second play utilizing only: one or more wedges; one or more short irons; one or more short irons and one or more wedges; a short iron and a wedge; a pitching wedge; a sand wedge; one or more short irons and a pitching wedge; one or more short irons and a sand wedge; or a pitching wedge and a sand wedge (Para. 0020), the third play utilizing one or more putters (Para. 0020).
 	It is noted that the clubs being used (as taught by the secondary reference of Park) are merely being selected based on how far away a player is from a green. A putter is naturally used to hit a put on a green and a wedge or short iron is naturally used to chip a ball based upon the distance from the green. Using these different clubs based on different distances from a green/golf hole is entirely obvious as taught by the secondary reference.
 	Travers (Fig. 1-4) teaches the chipping zone (Fig. 1, Part No. 18) is at a first vertical elevation; the putting zone (Fig. 1, Part No. 15) is at a second vertical elevation different than the first vertical elevation (See Fig. 1) (Col. 2, Lines 12-27).
	Libit (Figures 1-15) teaches each distance between the chipping zone and the putting zone for each of the plurality of golf areas is between about 10 yards and about 30 yards (Col. 3, Lines 40-55).
	Overcash (Figures 1-3) teaches each of the plurality of golf areas is a par 2 (Para. 0049-0050).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide McNamara with the second play utilizing only one or more wedges as taught by Park as a means of assigning golf clubs to a player to use during different stages of a golf game so that a player may select a golf club based on the player’s distance from a green/golf hole (Park: Para. 0020), to provide McNamara with the putting zone is at a second vertical elevation different than the first vertical elevation as taught by Travers as a means of using known work in one field of endeavor (golf course layouts and rules for playing a golf game) prompting variations of it (the putting zone is at a second vertical elevation different than the first vertical elevation) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Travers: Col. 2, Lines 21-27), to provide McNamara with each distance between the chipping zone and the putting zone for each of the plurality of golf areas is between about 10 yards and about 30 yards as taught by Libit as a means of providing a golf game with areas that are spaced by up to 40 feet (Libit: Col. 3, Lines 50-55), to provide McNamara with each of the plurality of golf areas is a par 2 as taught by Overcash as a means of using known work in one field of endeavor (golf course layouts and rules for playing a golf game) prompting variations of it (each of the plurality of golf areas is a par 2) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Overcash: Para. 0049-0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711